Name: Commission Implementing Decision (EU) 2015/1068 of 1 July 2015 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (notified under document C(2015) 4437) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: trade;  health;  animal product;  agricultural policy;  agricultural activity;  Asia and Oceania;  international trade
 Date Published: 2015-07-03

 3.7.2015 EN Official Journal of the European Union L 174/30 COMMISSION IMPLEMENTING DECISION (EU) 2015/1068 of 1 July 2015 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (notified under document C(2015) 4437) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) Commission Decision 2002/994/EC (2) applies to all products of animal origin imported from China and intended for human consumption or for animal feed. (2) In accordance with Article 2(1) of that Decision, Member States are to prohibit imports of those products. Article 2(2) provides for two derogations from that prohibition. (3) In accordance with the first derogation of Article 2(2) of Decision 2002/994/EC, Member States are to authorise imports of products listed in Part I of the Annex to that Decision in accordance with the specific animal and public health conditions applicable to the products concerned. (4) In accordance with the second derogation of Article 2(2) of that Decision, Member States are to authorise imports of products listed in Part II of the Annex to that Decision which are accompanied in addition by a specific declaration of the Chinese competent authority, stating that the products concerned do not present a danger to animal or human health. (5) The existence of two lists of products have created uncertainties in the application of Decision 2002/994/EC as some substances such as feed and food additives, food supplements and feed material have not been included in either list. The Chinese Authorities have requested the addition of other substances in Part I, furthermore, the Commission considered that the reasons which led to the adoption of the Decision 2002/994/EC are not applicable to feed and food additives, food supplements and feed material, as they are highly refined. (6) Decision 2002/994/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Part I of the Annex to Decision 2002/994/EC is replaced by the following: PART I List of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Union without the attestation provided by Article 3:  fishery products, except:  those obtained by aquaculture,  peeled and/or processed shrimps,  crayfish of the species Procambrus clarkii caught in natural fresh waters by fishing operations;  gelatine;  petfood as regulated under Regulation (EC) No 1069/2009 of the European Parliament and of the Council (3);  substances to be used as food additives as regulated under Regulation (EC) No 1333/2008 of the European Parliament and of the Council (4);  substances to be used as or in the food supplements as regulated under Directive 2002/46/EC of the European Parliament and of the Council (5);  Chondroitin sulphate and glucosamine considered as feed material, as regulated under Commission Regulation (EU) No 68/2013 (6);  L-cysteine and L-cystine considered as feed additives as regulated under Regulation (EC) No 1831/2003 of the European Parliament and of the Council (7). Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 July 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) Commission Decision 2002/994/EC of 20 December 2002 concerning certain protective measures with regard to the products of animal origin imported from China (OJ L 348, 21.12.2002, p. 154).